     Case 2:05-cr-00121-DAE-RJJ Document 2963 Filed 11/17/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA

UNITED STATES OF AMERICA,                §     No. 2:05-CR-121-DAE-RJJ-1
                                         §
              Plaintiff,                 §
                                         §
v.                                       §
                                         §
ROBERT DAVID KAHRE,                      §
                                         §
              Defendant.                 §


                            ORDER FOR RESPONSE

             The matter before the Court is Defendant, ROBERT DAVID

KAHRE’s Motion for Compassionate Release pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) filed on November 16, 2020. (Dkt. # 2959.) Defendant requests

that the Court reduce his sentence or alternatively authorize the remaining portion

of his sentence to be served in home confinement. (Id.) Defendant also requests

an expedited briefing schedule in the case. (Id.)

             Upon review of these matters, the Court has determined that this filing

requires a response from the Government. Accordingly, the Court ORDERS the

Government to file a response to the above-mentioned matter no later than

November 30, 2020. After receipt and review of this response, the Court will

advise the parties if further briefing or a hearing is necessary.




                                         1
Case 2:05-cr-00121-DAE-RJJ Document 2963 Filed 11/17/20 Page 2 of 2




       IT IS SO ORDERED.

       DATED: November 17, 2020.




                                    ______________________________________
                                    David Alan Ezra
                                    Senior United States District Judge




                                2
